COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
                                                                  No. 08-09-00141-CV
                                                  §
                                                                      Appeal from
 IN THE INTEREST OF                               §
                                                                  109th District Court
 SARAH JANE RIDEOUT, A CHILD.                     §
                                                               of Winkler County, Texas
                                                  §
                                                                     (TC # 15,590)
                                                  §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion

for extension of time, we dismiss the appeal.

       Appellant filed notice of appeal on May 4, 2009 and the clerk’s record was filed on June 1,

2009. Appellant’s brief was therefore due to be filed on July 1, 2009. Appellant has not filed a brief

or a motion for extension of time. On July 16, 2009, the Clerk of the Court sent a letter notifying

Appellant that neither a brief nor a motion for extension of time in which to file the brief had been

filed. The letter further advised Appellant of the Court’s intent to dismiss the appeal for want of

prosecution unless, within ten days of the notice, Appellant responded showing grounds to continue

the appeal. No response has been received.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for

such failure. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no writ). We have given notice of our intent to do so, requested a
response if a reasonable basis for failure to file the brief exists, and have received none.

Accordingly, we dismiss the appeal for want of prosecution pursuant to TEX .R.APP .P. 38.8(a)(1) and

42.3(c).


November 24, 2009
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.